UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2012 or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-54755 CĪON Investment Corporation (Exact name of registrant as specified in its charter) Maryland 45-3058280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York (Address of principal executive office) (Zip Code) (212)418-4700 (Registrant’s telephone number, including area code) Not applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s common stock, $0.001 par value, outstanding as of November 13, 2012 was 111.11. CĪON INVESTMENT CORPORATION TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheets as of September 30, 2012 (unaudited) and January 31, 2012 1 Statements of Operations for the three months ended September 30, 2012 and for the period from January 31, 2012 (Inception) through September 30, 2012 (unaudited) 2 Statement of Changes in Net Assets for the period from January 31, 2012 (Inception) through September 30, 2012 (unaudited) 3 Statement of Cash Flows for the period from January, 31, 2012 (Inception) through September 30, 2012 (unaudited) 4 Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.
